Exhibit [Portions herein identified by [***] have been omitted pursuant to a request for confidential treatment and have been filed separately with the Commission pursuant to Rule 406 of the Securities Act of 1933.] Amendment No. 1 to the Patent and Technology License and Technology Transfer Agreement This Amendment No.1 (“Amendment”) is by and between IGT, a Nevada corporation with principal offices at 9295 Prototype Drive, Reno, Nevada, 89521 (“IGT”) and PureDepth Inc., a Delaware corporation with principal offices at 230 Twin Dolphin Drive, SuiteD, Redwood City, California, 94065 (together with its subsidiaries PureDepth Limited and PureDepth Incorporated Limited, collectively “PureDepth”) and amends the Patent and Technology License and Technology Transfer Agreement (the “Agreement”) between IGT and PureDepth.The effective date of this Amendment is the date on which the prepaid royalty of $10,000,000 described in item 9 below (referencing Section 4.01) is delivered by IGT to PureDepth. 1. Section1.06 (Field of Use) is hereby amended by adding the following sentence after the last existing sentence: “Notwithstanding the foregoing, the Field of Use in Japan specifically excludes Pachinko and Pashislot and related Administrative Machines for Pachinko and
